THE THIRTEENTH COURT OF APPEALS

                                    13-22-00028-CV


             Todd McGowen, Owner of Impero Russo, Inc. d/b/a TYC Auto
                                         v.
                 Director of the Texas Department of Motor Vehicles


                 On Direct Appeal from the Motor Vehicle Division of the
                          Texas Department of Motor Vehicles
                           MVD Docket No. XX-XXXXXXX.ENF


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed. The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

appellant.

      We further order this decision certified below for observance.

April 14, 2022